Case 3:16-cv-02458-MMA-BLM Document 115 Filed 04/03/20 PageID.1398 Page 1 of 3

   1 BRIAN A. VOGEL (No. 167413)
   2 LAW OFFICES OF BRIAN A. VOGEL, PC
     770 County Square Drive, Suite 104
   3 Ventura, CA 93003
   4 Telephone: (805) 654-0400
     Facsimile: (805) 654-0326
   5 E-Mail: brian@bvogel.com
   6
     Attorneys for Plaintiff Charles Holmes
   7
   8
   9                     IN THE UNITED STATES DISTRICT COURT
  10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12
  13   CHARLES HOLMES                                 3:16-cv-02458-MMA-BLM
       AL-0671,
  14                                               EX PARTE MOTION TO MODIFY
                                        Plaintiff, CASE MANAGEMENT
  15                                               SCHEDULE FOR THE MOTION
                    v.                             FOR SUMMARY JUDGMENT;
  16                                               DECLARATION OF BRIAN A.
                                                   VOGEL
  17   DR. ESTOCK, et. al.,
  18                                 Defendants.
                                                      Courtroom: 3D
  19                                                  Judge:      Hon. Michael M. Anello
                                                      Trial Date: None Assigned
  20                                                  Action Filed:    9/28/2016
  21
       TO THE HONORABLE COURT:
  22
             By and through his counsel of record in this action, Brian A. Vogel for
  23
       Plaintiff CHARLES HOLMES (“Plaintiff”), hereby submits this ex parte motion
  24
       requesting that the Court extend the time for Plaintiff to file his Opposition to
  25
       Defendants’ Motion for Summary Judgment for 60 days.
  26
             Plaintiff requests to file his Opposition to Defendants’ Motion for Summary
  27
       Judgment for the reasons set forth in the Declaration of Brian A. Vogel below.
  28
       Plaintiff makes this request pursuant to the
                                         1
           EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
           MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
Case 3:16-cv-02458-MMA-BLM Document 115 Filed 04/03/20 PageID.1399 Page 2 of 3

   1   Southern District’s Rule 7.1(e)(7) which requires the consent of the judicial officer
   2   assigned to the case prior to the filing of untimely motions and responses thereto.
   3
   4   DATED: April 2, 2020                LAW OFFICES OF BRIAN A. VOGEL, PC
   5
   6                                       By:     /s/ Brian A. Vogel
   7                                               Brian A. Vogel, Esq.
                                                   Attorneys for Plaintiff,
   8                                               CHARLES HOLMES (AL-0671)
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         2
           EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
           MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
Case 3:16-cv-02458-MMA-BLM Document 115 Filed 04/03/20 PageID.1400 Page 3 of 3

   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         3
           EX PARTE MOTION TO MODIFY CASE MANAGEMENT SCHEDULE FOR THE
           MOTION FOR SUMMARY JUDGMENT; DECLARATION OF BRIAN A. VOGEL
